DETAILED ACTION 
Response to Amendment
The following is in response to the amendment of May 23, 2022.

Allowable Subject Matter
Claims 1, 4-9, and 11-25 are allowed.
The following is a statement of reasons for allowance:
Claims 1 and 4-8:  In a creped fibrous structure of basis weight of from 50 g/m2 to 110 g/m2, the fibrous structure having an elongate knuckle comprising a perimeter, a first pillow, and a second pillow, wherein the first and second pillows are discrete from each other and are within the perimeter of the knuckle, the prior art does not disclose or suggest that the first pillow exhibits a bulk building capability of at least 20% of a bulk building capability of the second pillow, and that the first pillow exhibits a bulk building capability of greater than 16 cc/g.
Claims 9 and 11-14: In a creped fibrous structure of basis weight of from 50 g/m2 to 110 g/m2, the fibrous structure having an elongate knuckle comprising a perimeter, a first pillow, and a second pillow, wherein the first and second pillows are discrete from each other and are within the perimeter of the knuckle, the prior art does not disclose or suggest that the fibrous structure has a Knuckle Roughness Ra of less than 9.00 m and, that the fibrous structure exhibits a wet caliper normalized for basis weight of greater than 0.65 mils.
Claim 24:  In a creped fibrous structure of basis weight of from 50 g/m2 to 110 g/m2, the fibrous structure having an elongate knuckle comprising a perimeter, a first pillow, and a second pillow, wherein the first and second pillows are discrete from each other and are within the perimeter of the knuckle, the prior art does not disclose or suggest that the first pillow exhibits a bulk building capability of at least 20% of the bulk building capability of the second pillow, and that the fibrous structure exhibits a wet caliper normalized for basis weight of greater than 0.65 mils.
Claims 15-23:  In a creped fibrous structure with a Knuckle Creping Frequency of less than 5.5 #/mm, the fibrous structure having an elongate knuckle comprising a perimeter, a first pillow, and a second pillow, wherein the first and second pillows are discrete from each other and are within the perimeter of the knuckle, the prior art does not disclose or suggest that the fibrous structure exhibits a wet caliper normalized for basis weight of greater than 0.65 mils.
Claim 25:  In a creped fibrous structure with a Knuckle Creping Frequency of less than 5.5 #/mm, the fibrous structure having an elongate knuckle comprising a perimeter, a first pillow, and a second pillow, wherein the first and second pillows are discrete from each other and are within the perimeter of the knuckle, the prior art does not disclose or suggest that the first pillow exhibits a bulk building capability of greater than 16 cc/g.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748